Exhibit 10.34

 

RITA MEDICAL SYSTEMS, INC.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into by and between RITA
Medical Systems, Inc. (the “Company”), a Delaware corporation and Randy D.
Lindholm (“Consultant”).

 

1. Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services (the “Services”) to the Company as described on
Exhibit A attached to this Agreement. Consultant represents that Consultant is
duly licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company. For the ninety day period following the date of execution of this
Agreement (the “Initial Period”), Consultant shall be available to the Company
upon the Company’s reasonable request for an average of three days per week over
the course of the Initial Term. Thereafter, Consultant shall be available to the
Company for two days per month for the remaining term of this Agreement (the
“Subsequent Period”). Consultant shall perform the Services as reasonably
requested by the Company.

 

2. Fees. As consideration for the Services to be provided by Consultant and
other obligations, the Company shall pay to Consultant the amounts specified in
Exhibit B attached to this Agreement at the times specified therein.

 

3. Expenses. Consultant shall not be authorized to incur on behalf of the
Company any expenses, without the prior consent of the either a member of the
Company’s Board of Directors or the Company’s Chief Executive Officer, which
consent shall be evidenced in writing for any expenses in excess of $1,000.00.
As a condition to receipt of reimbursement, Consultant shall be required to
submit to the Company reasonable evidence that the amount involved was expended
and related to Services provided under this Agreement.

 

4. Term and Termination. Consultant shall serve as a consultant to the Company
for a period commencing on April 25, 2003 and terminating on April 25, 2004
provided however that the Consulting Relationship shall terminate prior to such
date if at any time during the Subsequent Period and after the end of the sixty
day period immediately following the start date of a permanent Chief Executive
Officer of the Company, such Chief Executive Officer desires to terminate this
Agreement. Such termination shall be effective upon ten days’ prior written
notice to Consultant. In the event of such termination, Consultant shall be paid
for any portion of the Services that have been performed prior to the
termination.

 

5. Independent Contractor. Consultant’s relationship with the Company will be
that of an independent contractor and not that of an employee.

 

(a) Method of Provision of Services: Consultant shall be solely responsible for
determining the method, details and means of performing the Services. Consultant
may, at



--------------------------------------------------------------------------------

Consultant’s own expense, employ or engage the service of such employees or
subcontractors as Consultant deems necessary to perform the Services required by
this Agreement (the “Assistants”). Such Assistants are not the employees of the
Company and Consultant shall be wholly responsible for the professional
performance of the Services by his Assistants such that the results are
satisfactory to the Company. Consultant shall expressly advise the Assistants of
the terms of this Agreement, and shall require each Assistant to execute a
Confidential Information and Invention Assignment Agreement substantially in the
form attached to this Agreement as Exhibit C (the “Confidentiality Agreement”).

 

(b) No Authority to Bind Company. Neither Consultant, nor any partner, agent or
employee of Consultant, has authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.

 

(c) No Benefits. Consultant acknowledges and agrees that Consultant (or
Consultant’s employees, if Consultant is an entity) will not be eligible for any
Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.

 

(d) Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements. Consultant agrees to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any compensation paid to
Consultant or Consultant’s partners, agents or its employees.

 

6. Supervision of Consultant’s Services. All of the Services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and either the Company’s Board of Directors or Chief Executive
Officer. Consultant will be required to report to the either the Company’s Board
of Directors or Chief Executive Officer concerning the Services performed under
this Agreement. The nature and frequency of these reports will be left to the
discretion of either the Company’s Board of Directors or Chief Executive
Officer.

 

7. Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of the Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, companies who businesses or
proposed businesses in any way involve products or services which would be
competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the term of the

 

2



--------------------------------------------------------------------------------

Agreement (except for those companies, if any, listed on Exhibit D attached
hereto). If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by and to provide information sufficient to
allow the Company to determine if such work would conflict with the terms of
this Agreement, including the terms of the Confidentiality Agreement, the
interests of the Company or further services which the Company might request of
Consultant. If the Company determines that such work conflicts with the terms of
this Agreement, the Company reserves the right to terminate this Agreement
immediately.

 

8. Confidentiality Agreement. Consultant shall sign, or has signed, a
Confidential Information and Invention Assignment Agreement substantially in the
form attached to this Agreement as Exhibit C (the “Confidentiality Agreement”),
on or before April 25, 2003. In the event that Consultant is an entity or
otherwise will be causing individuals in its employ or under its supervision to
participate in the rendering of the Services, Consultant warrants that it shall
cause each of such individuals to execute a Confidentiality Agreement in the
form attached as Exhibit C.

 

9. Conflicts with this Agreement. Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to the Company
herewith any third party products, ideas, processes, or other techniques,
without the express, written prior approval of the Company. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services required by this Agreement.

 

10. Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties.

 

(b) Sole Agreement. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.

 

3



--------------------------------------------------------------------------------

(c) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below, or as subsequently modified by written notice.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

 

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(g) Arbitration. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
Santa Clara County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision. This Section 10(g) shall not apply
to the Confidentiality Agreement.

 

(h) Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

The parties have executed this Agreement on the respective dates set forth
below.

 

RITA MEDICAL SYSTEMS, INC.

By:

 

/s/ Scott Halsted

--------------------------------------------------------------------------------

Title:  Director

Address:

Date:  4/25/03

RANDY D. LINDHOLM

/s/ Randy D. Lindholm

--------------------------------------------------------------------------------

Signature

Address:                             

Date: 4/25/03



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

 

Description of Services

 

Consultant shall provide advice to the Company in his field of expertise and
shall introduce the Company to potential employees, consultants, customers and
partners.



--------------------------------------------------------------------------------

EXHIBIT B

 

COMPENSATION

 

For Services rendered by Consultant under this Agreement, during the Initial
Period, the Company shall pay Consultant a flat fee of $125,000. During the
Subsequent Period, the Company shall pay Consultant a monthly fee of $5,000 per
day for providing the Services.

 

In addition, the Company will recommend that the Board grant a non-qualified
option to purchase 25,000 shares of the Company’s Common Stock (the “Shares”),
at an exercise price equal to the fair market value of the Company’s Common
Stock on the date of grant, and which will vest and become exercisable as
follows:  1/48th of the Shares will vest each month following the grant date.



--------------------------------------------------------------------------------

EXHIBIT C

 

CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

 

LIST OF COMPANIES

EXCLUDED UNDER SECTION 7

 

         No conflicts

 

         Additional Sheets Attached

 

Signature of Consultant:                           

 

Print Name of Consultant:                         

 

Date: